The decree is to be modified by striking out the affirmance of the decision of the reviewing board, and by dismissing the claim, and as so modified it is affirmed. The employee appeals from a decree of the Superior Court ordering that the “decision of the reviewing board be affirmed.” The decree is erroneous in form. Johnson’s Case, 242 Mass. 489, 493-494. Webb’s Case, 318 Mass. 357, 358. The reviewing board had affirmed and adopted the finding of the single member that the “employee has failed to prove by a fair preponderance of evidence that he suffered a personal injury arising out of and in the course of his employment,” and denied the claim for compensation. The decision of the board was untainted by error of law and resolved the facts against the employee. The denial of the motion to recommit was discretionary.